t c memo united_states tax_court edward m kurata and lorraine a kurata petitioners v commissioner of internal revenue respondent docket no filed date william e taggart jr and barbara n doherty for petitioners daniel j parent for respondent memorandum opinion haines judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule continued we must decide whether transactions in which petitioners transferred shares of foundry network inc fdry to derivium capital l l c derivium in exchange for a total of dollar_figure were sales or loans for federal tax purposes in at the time of the filing of the petition petitioners background resided in california in petitioners were introduced to derivium and its percent-stock-loan program we recently described the details of this program in 135_tc_26 and shao v commissioner tcmemo_2010_189 as we discussed in calloway and shao under the 90-percent-stock-loan program derivium would purport to lend percent of the value of securities pledged to derivium as collateral petitioners do not dispute the facts relevant to their participation in derivium’s 90-percent-stock-loan program and concede that their transactions are quite similar to the transactions discussed in calloway petitioners transferred big_number and big_number shares of fdry to derivium on april and date respectively in each of the transactions at issue derivium sold the fdry stock received from petitioners within several days of receipt on date derivium transferred dollar_figure percent of the value of continued references are to the tax_court rules_of_practice and procedure big_number shares of fdry to petitioners and on date derivium transferred an additional dollar_figure to petitioners percent of the value of big_number shares of fdry each transfer was made pursuant to a master agreement to provide financing and custodial services the master agreements each master agreement provides this agreement is made for the purpose of engaging derivium to provide or arrange financing s and provide custodial services to petitioners with respect to certain securities and assets properties to be pledged as security the details of which financing and properties are to be set out on loan term sheets in executing the master agreements petitioners granted derivium complete control_over the transferred fdry stock paragraph of each schedule d disclosure acknowledgment and broker bank indemnification of each master agreement provides in pertinent part petitioners understand that by transferring securities as collateral to derivium under the terms of the agreement petitioners give derivium the right without notice to petitioners to transfer pledge repledge hypothecate rehypothecate lend short sell and or sell outright some or all of the securities during the period covered by the loan petitioners understand that derivium has the right to receive and retain the benefits from any such transaction and that the petitioners are not entitled to these benefits during the term of the loan 2when derivium transferred dollar_figure to petitioners on date it continued to hold big_number shares of fdry received on date derivium transferred percent of the value of these big_number shares as part of the dollar_figure paid to petitioners on date accordingly derivium funded the loan payments made to petitioners by selling the fdry stock in connection with each master agreement derivium sent petitioners a schedule setting forth the essential terms of the transactions schedule a pursuant to each schedule a the alleged loans had a term of years at an interest rate of percent annually accruing until and due at maturity did not permit prepayments before maturity did not include margin requirements could not be called were nonrecourse and were renewable at the borrowers’ request petitioners did not make any payments to derivium during the term of each loan the price per share of fdry ranged between dollar_figure and dollar_figure when petitioners transferred big_number shares to derivium pursuant to the first master agreement at maturity of the first loan the price per share of fdry was approximately dollar_figure the price per share of fdry ranged between dollar_figure and dollar_figure when petitioners transferred big_number shares to derivium pursuant to the second master agreement at maturity of the second loan the price per share of fdry was approximately dollar_figure accordingly rather than repaying the loans at maturity in petitioners walked away from each loan keeping the dollar_figure and the dollar_figure received from derivium respectively and forfeiting the fdry stock pledged as collateral petitioners’ basis in the fdry stock transferred to derivium in both transactions was cents per share petitioners acquired the fdry stock transferred to derivium in both transactions during february and march of petitioners did not report the dollar_figure or the dollar_figure received from derivium on their federal_income_tax return rather petitioners reported the transactions as stock sales in the year the loans reached maturity discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 85_tc_527 we conclude that there are no genuine issues of material fact the transactions at issue were sales in for federal_income_tax purposes and a decision may be rendered as a matter of law as discussed above the transactions at issue in this case are nearly identical to those we described in 135_tc_26 the taxpayers in calloway and petitioners both entered into the 90-percent-stock-loan program with derivium pursuant to the same master agreement and loan terms in calloway we held that the transaction was not a loan and that the taxpayers sold their stock in the year the stock was transferred to derivium in reaching that conclusion we analyzed the transactions at issue by applying the following factors whether legal_title passes how the parties treat the transaction whether an equity_interest in the property is acquired whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property see id pincite see also 77_tc_1221 petitioners concede the transactions at issue are quite similar to the transactions in calloway in fact petitioners argue only a single factual distinction from calloway petitioners argue that while the taxpayers in calloway failed to report the 90-percent-stock-loan program with derivium on its federal_income_tax returns petitioners reported the transactions as sales in when the loans reached maturity and they decided to walk away from the transactions without any further explanation petitioners argue this distinction from calloway v commissioner supra is significant we disagree the fact that petitioners treated the transactions as loans in and reported them as sales in does not make them so in fact as respondent suggests in brief the only material significance of petitioners’ reporting position in is that it supports the argument that petitioners are not subject_to penalties no penalties have been determined petitioners further argue that on summary_judgment all factual issues must be resolved in favor of the nonmoving party and therefore an analysis of the eight factors used by this court in calloway to determine whether a transaction is a loan or a sale requires this court to deny respondent’s motion this argument is without merit petitioners have not analyzed any of the eight factors discussed above nor have petitioners presented relevant factual distinctions from calloway we find any further analysis to be unnecessary accordingly consistent with our holding in calloway we hold that petitioners sold the fdry stock in and we sustain respondent’s determinations with respect to the transactions at issue we have considered all of petitioners’ contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing an appropriate order and decision will be entered
